Citation Nr: 0412144	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to July 31, 2000, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1970 
and from June 1970 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

In July 2003, the veteran testified at a personal hearing at 
the RO before the undersigned, who has been designated to 
make the final disposition of this proceeding for VA.


FINDING OF FACT

The veteran's initial claim of entitlement to service 
connection for PTSD was received by the RO on July 31, 2000, 
and the RO thereafter granted service connection effective 
from that date.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 2000, 
for the grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  The Court in 
Pelegrini also held that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the effective date of the 
grant of service connection for PTSD, and as such, represents 
a "downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection for 
PTSD, and as such, the earlier effective date issue on appeal 
falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a).  

In any case, whether or not VCAA notice in this case is 
deemed in compliance with the express requirements of the law 
as found by the Court in Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirements in this 
case was harmless error for the reasons specified below.  The 
notice was sent prior to the transfer and certification of 
the veteran's appeal to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as is further discussed 
herein below.  

In particular, the Board notes that the RO informed the 
veteran of the information and evidence needed to 
substantiate his earlier effective date claim, in the August 
2001 rating decision and in the statement of the case issued 
to him in November 2002.  See 38 U.S.C.A. §§ 5102, 5103.  The 
RO moreover informed the veteran of the reasons for which his 
claim had been denied, the evidence it had considered in 
denying that claim, and the evidence the veteran still needed 
to submit to substantiate his claim.  Additionally, at his 
hearing in July 2003, the veteran was informed of what 
evidence was needed to substantiate his claim for an earlier 
effective date, and he was specifically requested to furnish 
any evidence such as correspondence from the RO that would 
establish that the RO actually received his PTSD claim prior 
to July 31, 2000.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, VA 
has satisfied its obligation to notify.  Further, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in regard to the claim, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error. 

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran maintains that the 
effective date of his award of service connection for PTSD 
should be when he filed his claim on February 9, 2000, and 
the record indeed contains a statement from the veteran dated 
on February 9, 2000, indicating his intent to file a claim 
related to PTSD.  The veteran was afforded the opportunity to 
testify at a personal hearing at the RO in July 2003, in 
regard to his claim.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Earlier Effective Date Claim

The veteran served on active duty from May 1967 to April 1970 
and from June 1970 to June 1976.

In December 1999, the RO received the veteran's claim for 
service connection for bilateral hearing loss.  In April 
2000, the RO received a claim for service connection for 
knee, shoulder and spine disabilities.

On July 31, 2000, the RO received a statement from the 
veteran in which he indicated his desire to file a claim of 
service connection for PTSD.  The veteran had dated his 
statement "2-9-00" (or February 9, 2000).  A note from the 
veteran's representative was received with the veteran's 
statement, indicating that the veteran's claim for VA 
benefits was attached.  The representative dated his letter 
July 28, 2000, and this document was also date-stamped as 
having been received by the RO on July 31, 2000.  

In July 2003 the veteran testified at a hearing before the 
undersigned.  He said that he had been in a PTSD program at a 
VA medical center, and that he went into his representative's 
office on February 9, 2000 to fill out a claim for service 
connection for PTSD.  To his knowledge, his representative 
submitted his claim to VA at that time.  He also testified 
that he had contacted the RO by phone between February 9, 
2000 and July 31, 2000 and that he was told that his PTSD 
claim was on file.  At the hearing the veteran's 
representative indicated that the veteran was admitted to a 
VA PTSD program on February 7, 2000 and that there was a 
record of the admission in the claims file.  The 
representative claimed that the February 7, 2000 VA medical 
record should be considered an informal claim for service 
connection for PTSD.

Under applicable statutory and regulatory criteria, the 
effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The veteran was separated from active duty in June 1976.  The 
claims file shows his initial claim for service connection 
for PTSD was received by the RO on July 31, 2000.  The file 
discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  The 
veteran maintains that the actual initial filing of his claim 
for service connection for PTSD was on February 9, 2000, when 
he completed forms for such at the office of his 
representative.  However, the evidence of record clearly 
indicates otherwise.  Prior to July 31, 2000, VA has no 
record of the veteran's intent to file a claim for service 
connection for PTSD.  

Not only does the VA date stamp show that the veteran's 
initial PTSD claim was received on July 31, 2000, but the 
cover letter submitted with the claim by the veteran's 
representative is likewise dated as having been received by 
VA on July 31, 2000.  Furthermore, the representative's cover 
letter is dated July 28, 2000, which serves to corroborate 
the accuracy of VA's July 31, 2000 date stamp and is 
significant in revealing that the actual date of receipt of 
the veteran's claim by VA was many months after February 9, 
2000.  

The Board acknowledges the representative's claim that a 
February 7, 2000 VA medical record should be considered an 
informal claim for service connection for PTSD.  VA 
regulations do provide that the report of a VA examination or 
hospitalization may in some circumstances be accepted as an 
informal claim for benefits.  See 38 C.F.R. § 3.157.  
However, the claim received from the veteran on July 31, 2000 
was an initial claim for entitlement to service connection 
for PTSD.  The provisions of 38 C.F.R. § 3.157 only apply to 
claims for an increased rating or for claims to reopen a 
previously denied claim for service connection.  In this 
case, the veteran had not previously been denied a claim for 
entitlement to service connection for PTSD.  Because the 
claim received from the veteran on July 31, 2000 was an 
initial claim for service connection, and not a claim to 
reopen a previously denied claim for such, 38 C.F.R. § 3.157 
is not for application.  Consequently, none of the veteran's 
medical records dated prior to July 31, 2000 may be 
considered as an informal claim for service connection for 
PTSD.

In that regard, the Board notes that the file contains a VA 
discharge summary showing that the veteran was a participant 
in a domiciliary PTSD program from February 7, 2000 to March 
20, 2000.  This summary is situated in the claims file 
between a letter, dated July 21, 2000, to the veteran 
regarding development of other claims not at issue and the 
representative's letter dated July 28, 2000 indicating the 
veteran's intent to file a claim for benefits relating to 
PTSD.  The actual date of receipt of such summary is not 
clear, nor is there any indication that it was the veteran's 
intent to file an initial claim for benefits in relation to 
PTSD upon receipt of such records, particularly as the 
records refer to other disabilities for which the veteran had 
filed claims.  Thus, the Board does not construe the VA 
discharge summary as an informal claim for service connection 
for PTSD.  38 C.F.R. § 3.155.  

The Board concludes that because the veteran submitted a 
claim for service connection more than a year after discharge 
from service, and because the receipt of his claim for 
service connection was after the date entitlement arose, the 
proper effective date of the grant of service connection for 
PTSD is the date of receipt of his service connection claim.  
See 38 C.F.R. § 3.400(b)(2)(i).  The probative evidence of 
record demonstrates that his claim was initially received by 
the RO on July 31, 2000.  Accordingly, an effective date 
prior to the July 31, 2000 date assigned by the RO in the 
August 2001 rating decision is not in order, and the 
veteran's claim must be denied.  


ORDER

An effective date earlier than July 31, 2000, for the grant 
of service connection for PTSD, is denied. 



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



